Title: Commission for George W. Campbell, [30 July 1814]
From: Madison, James,Monroe, James
To: 


        
          [30 July 1814]
        
        Having thought fit to commit to you the charge of borrowing on behalf of the United States, any sum not exceeding twenty-five millions of dollars, pursuant to the act entitled “an act to authorise a loan for a sum not exceeding twenty-five millions of dollars,” passed on the twenty-fourth day of March, one thousand eight hundred and fourteen, I do hereby make known

to you that in the execution of the said trust, so far as regards the portion of that sum herein after directed to be borrowed in Europe, you are to observe the following directions and pursue the authority herein given, viz. except where otherwise directed by me, you will employ in the negotiation of any loan or loans to be made in Europe, Albert Gallatin, William H. Crawford, and John Q. Adams, at this time ministers of the United States in Europe, who are to be authorised to act jointly or severally. You will borrow or cause to be borrowed on behalf of the United States in any part of Europe, on the best terms which shall be found practicable, and within the limitations prescribed by the said law as to reimbursement of the principal, any sum or sums not exceeding in the whole six millions of dollars, part of the said twenty-five millions of dollars; the principal of which may be made reimbursable, and the interest thereon payable in Europe. And you are hereby also authorised to cause to be constituted certificates of stock for the whole or any part of the said sum, the principal of which to be reimbursable at the Treasury of the United States, and the interest thereon payable at Amsterdam semi-annually; and to cause the same to be sold in Europe, if found expedient to effect the purpose aforesaid. And I do hereby further empower you to make or cause to be made, with whomsoever it may concern, such contract or contracts relative to the premises as shall be found needfull and conducive to the interest of the United States.
        Given under my hand and the seal of the United States this thirtieth day of July, one thousand eight hundred and fourteen.
        
          
            [SEAL]
            (signed) James MadisonBy the President,(signed) James Monroe,Secretary of State.
          
        
      